Citation Nr: 1748489	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  14-03 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel





INTRODUCTION

The Veteran honorably served on active duty in the United States Army from August 1967 to August 1970.

The appeal comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland Oregon.

The Veteran requested a Board hearing in his January 2014 substantive appeal; however, he subsequently withdrew his hearing request in a December 2014 written correspondence.  Accordingly, the Veteran's hearing request has been withdrawn.  38 C.F.R. § 20.704(e).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board finds remand warranted for new VA etiology opinions from a new VA examiner, as the nexus opinions of record are inadequate for purposes of adjudicating the claims for entitlement to service connection for bilateral hearing loss and tinnitus.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  


1. Entitlement to service connection for bilateral hearing loss

In January 2016, the Board remanded the claim for entitlement to service connection for bilateral hearing loss for a VA examination and etiology opinion, which were then accomplished in March 2016.

Upon review of the March 2016 bilateral hearing loss etiology opinion, however, the Board finds the etiology opinion inadequate because, first, the examiner's negative nexus opinion was rendered based on an inaccurate factual premise.  See March 2016 VA etiology opinion; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based upon an inaccurate factual premise has no probative value).  

Here, the March 2016 VA examiner concluded that the Veteran's bilateral hearing loss is not "at least as likely as not (50% probability or greater) caused by or a result of an event in military service" because there was "no difference in hearing" between the hearing threshold results of the August 1967 entrance and the August 1970 separation examination audiograms.  See March 2016 VA examination.  However, upon review of the service records, the Board finds that, to the contrary, a comparison of the results from the Veteran's entrance and separation examination audiograms show hearing threshold shifts, bilaterally, at multiple frequencies throughout the Veteran's service:

Veteran's August 1967 entrance audiogram*




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
15
10
LEFT
10
0
5
5
0
* For purposes of comparison, the Board has converted the scores, from the Veteran's August 1967 entrance audiogram examination from ASA to ISO units, to match with the ISO units in the August 1970 separation audiogram examination, as follows.  

Veteran's August 1970 separation audiogram




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
5
LEFT
5
5
5
5
10

Second, the Board acknowledges that for purposes of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014); see also Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).  

However, in Hensley v. Brown, the U.S. Court of Appeals for Veterans Claims (Court) held that if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability, 38 C.F.R. § 3.385 does not preclude service connection for a current hearing loss disability even where hearing was within normal limits on audiometric testing at separation from service.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Thus, here, the March 2016 VA examiner was incorrect to render a negative etiology opinion because the Veteran did not have hearing loss (rising to the level recognized as a disability under VA law) when he separated from service.  See Hensley, 5 Vet. App. at 157.  Under Hensley, the examiner must still assess whether the Veteran's current bilateral hearing loss is etiologically related to the claimed in-service weapons-fire noise exposure, despite the Veteran's hearing being within normal limits under VA law at separation from service.  See id.  Furthermore, in doing so, the examiner must also specifically address any threshold shifts in hearing that the Veteran may have experienced while in service, which in this case, he did, and the examiner failed to discuss.  See id.

Finally, while the examiner opined that the bilateral hearing loss was neither "caused by" nor "a result of an event in military service," the examiner failed to also opine on whether the disability was incurred in service (i.e., a temporal issue as opposed to a causal issue).  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability).  

As such, a new etiology opinion for the bilateral hearing loss that addresses the foregoing concerns must be obtained.  


2. Entitlement to service connection for tinnitus.

For the following reasons, a new etiology opinion must be rendered for the claim for entitlement to service connection for tinnitus as well. 

First, the March 2016 VA examiner's negative etiology opinion for the tinnitus claim is based, in part, on his finding that the Veteran's statements as to the onset of tinnitus were "inconsistent."  See March 2016.  However, upon review of the Veteran's statements, it does not appear that the statements are inconsistent, but more so, ambiguous.  Given such, remand is required for clarification as to the etiology.  Also, based on the examiner's opinion, which has stated that the Veteran's tinnitus is related to his hearing loss, this issue is also inextricably intertwined with his hearing loss and requires remand.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

As such, a new etiology opinion for the claim of entitlement to service connection for tinnitus addressing the foregoing concerns must also be obtained. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records since March 2016.

2. Once number 1 has been completed, schedule the Veteran for another VA examination, with a different examiner, to determine the nature, extent, and etiology of any currently manifested hearing loss and tinnitus.  The Veteran's claims file must be provided to the examiner for review.  All appropriate audiological testing should be performed.  

The examiner should identify any current hearing loss in the right and left ears and whether or not the Veteran has a current diagnosis of tinnitus.  Any indicated tests and studies should be performed. 

The examiner is also instructed to obtain a full account from the Veteran as to the date of onset of the hearing loss in the right and left ears (if any) and tinnitus (if any).

For each ear in which hearing loss is identified (if any), and for the tinnitus (if any), the examiner is then specifically instructed to provide the following information:

(a) Is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hearing loss began in service, yes or no?  

(b) Is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hearing loss is related to his time in the service, specifically to include military noise exposure in service, yes or no?  

(c) Is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's tinnitus began in service, yes or no?  

(d) Is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's tinnitus is related to his time in the service, specifically to include military noise exposure in service, yes or no?  

(e) Is it "at least as likely as not" that the Veteran's tinnitus was caused by his hearing loss, yes or no?

(f) Is it "at least as likely as not" that the Veteran's tinnitus was chronically worsened (aggravated beyond its natural progression) by his hearing loss, yes or no?  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In providing responses to subsections (a)-(f), the examiner is specifically instructed to review the Veteran's lay statements.

After answering yes or no to, a complete rationale must be provided for the opinion expressed.  A discussion of the facts and medical principles involved (to include acoustic trauma and military noise exposure) including the Veteran's service treatment records and lay assertions (including the Veteran's contention that he was exposed to military noise exposure that resulted in acoustic trauma while in service), should be considered in giving this opinion, with page references to the evidence used in the decision.

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The Agency of Original Jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3. After completing the above and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the AOJ should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted, the Veteran should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the electronic claims file is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


